105 F.3d 649
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Fred JACOBS, Defendant-Appellant.
No. 96-6512.
United States Court of Appeals, Fourth Circuit.
Jan. 13, 1997.

Fred Jacobs, Appellant Pro Se.
Charles Edwin Hamilton, III, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.
Before WILKINS, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his motion brought under 28 U.S.C. § 2255 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214.  We affirm.


2
Appellant pled guilty to conspiracy to distribute cocaine in violation of 21 U.S.C. § 846 (1994).  He now claims that the prosecutor entered false evidence regarding previous crimes, resulting in his being improperly sentenced as a career offender under United States Sentencing Commission, Guidelines Manual, § 4B1.1 (1992).  Notwithstanding the possibility that Appellant has waived his right to attack his sentence, we find that his claim is meritless.  According to the information contained in Appellant's pre-sentence report, Appellant was over the age of eighteen when he committed the instant drug offense and he had two prior offenses fitting the categories prescribed by § 4B1.1 as defined by § 4B1.2.  Accordingly, we find that he was properly sentenced as a career offender and that the prosecution presented no false evidence of his prior offenses.  We therefore affirm the district court's dismissal of his motion.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED